DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lee et al (US PG Pub. No. 2005/0072597).
Regarding Claim 1, Lee discloses, at least in figures 6-8: an array substrate (on top of the base substrate (30); applicant does not identify in the specification or drawings a separate array and base substrate (30)) comprising a plurality of pad structures (38, ¶ [0026], line 12) located in a bonding region (fig. 6) and a plurality of data leads (34, ¶ [0026], line 5) located in a lead region (fig. 6), each data lead (34) corresponding to one pad structure (38), wherein the pad structure  (38) comprises at least two pad electrodes (42,46,¶ [0027], lines 5-6) insulated from each other ((44 is between them, ¶ [0027], lines 5-6, it has to be insulating otherwise the 2 electrodes would short out) and in the pad structure  (38), each pad electrode(42,26) is electrically connected to the data lead (34) corresponding to the pad structure  (38)(see fig.7, the data pad contacts both electrodes thru the via (40), respectively, to form different signal writing paths (¶ [0026], last 2 lines).  
Regarding Claim 10, Lee discloses in paragraph [0002] a display apparatus (LCD) comprising the array substrate (on 30).  
Regarding Claim 11, Lee discloses in figures 6-8: A method for manufacturing the array substrate (on 30), the method comprising: providing a base substrate (30) comprising the bonding region (where the pad electrodes are) and the lead region (where the data and gate lines are); forming the plurality of pad structures (38) in the bonding region on the base substrate (30), wherein the pad structure (38) comprises at least two pad electrodes (42,46) insulated from each other (by 44)(fig. 7); and forming the plurality of data leads (34) in the lead region (see fig. 6) on the base substrate (30), wherein each data lead (34) corresponds to one pad structure  (38), and in the pad structure  (38), each pad electrode (42,46) is electrically connected to the data lead (34) corresponding to the pad structure (38), respectively, to form different signal writing paths (¶ [0026], last 2 lines).  
--------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 2-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “	and a second via located in the second insulating layer and reaching the second pad electrode; and a first conductive electrode and a second conductive electrode located on the second insulating layer, wherein the first conductive electrode is electrically connected to the first pad electrode through the first via, and wherein the second conductive electrode is electrically connected to the second pad electrode through the second via ” including the remaining limitations.
	Claims 2-9 and 16-19 are allowable because of their dependencies on claim 2.
and a second via reaching the second pad electrode; forming a conductive layer on the second insulating layer to fill the first via and the second via; and patterning the conductive layer to form a first conductive electrode and a second conductive electrode, wherein the first conductive electrode is electrically connected to the first pad electrode through the first via, and wherein the second conductive electrode is electrically connected to the second pad electrode  through the second via” including the remaining limitations.
  Claims 13-15 and 20 are allowable because of their dependencies on claim 12.

 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879